DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 3, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In Line 1, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 2, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 1, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities and should be amended as follows: “11. A surgical retractor as recited in Claim 10, wherein a first plane is defined along the first portions a second plane is defined along the second portions , wherein the second plane is disposed at a perpendicular orientation relative to the first plane.”
Claim 12 is objected to because of the following informalities:  In Line 1, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout.  In Line 2, the limitation “engageable with vertebral tissue in an anatomical relief configuration” should be replaced with the limitation --engageable with vertebral tissue in a configuration which allows for anatomical relief within the surgical site--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In Line 1, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout. Additionally, the word --each-- should be added before the word “include”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In Line 1, the words --arcuate distal-- should be added before the word “tips” in order to keep claim terminology consistent throughout. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In Line 3, the limitation --of the first blade-- should be added before the word “being”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In Line 3, the words --first and second-- should be added before the word “arms” in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: In Line 2, the word “includes” should be replaced with the word --comprises--, the words --first and second-- --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp (US Patent No. 6,500,116).
Regarding Claim 1, Knapp discloses a surgical retractor (system 100, Figs. 16A-16C, Col. 14, Line 66 – Col. 16, Line 42) comprising: at least one blade (blade 210, See examiner annotated Fig. 16C directly below) including a first arm and a second arm spaced apart from the first arm, the at least one blade further including a member being disposed with the first and second arms and capable of supporting at least one surgical instrument in a selected orientation relative to a surgical site (It is noted that the at least one surgical instrument is only functionally recited in the claim. The member and the perpendicularly extending arms collectively define openings between each adjacent arm where a surgical instrument, such as the light or suction device described in Col. 3, Lines 23-29, is fully capable of being inserted and supported in a particular orientation by the member, when the retractor is in an open position as seen in Fig. 16C).

    PNG
    media_image1.png
    723
    996
    media_image1.png
    Greyscale

Regarding Claim 2, Knapp discloses wherein the member and the first and second arms are relatively disposed in a configuration capable of guiding the at least one surgical instrument along the selected orientation (Depending on the selected orientation of the inserted surgical instrument, the member and the perpendicularly extending arms are fully and structurally capable of guiding an instrument along a selected orientation within the openings defined therebetween.).
Regarding Claim 3, Knapp discloses wherein the member is disposed in a substantially perpendicular orientation relative to the first and second arms (Figs. 16A-16C).
Regarding Claims 4-7, Knapp discloses wherein the selected orientation includes an angular range relative to vertebral tissue along a medial-lateral direction of 
Regarding Claim 8, Knapp discloses wherein the first and second arms define an opening (See Fig. 16C depiction and notations above) capable of accommodating the at least one surgical instrument (The openings between the member and each adjacent arm are fully capable of accommodating a surgical instrument, such as the light or suction device described in Col. 3, Lines 23-29, when the retractor is in an open position as seen in Fig. 16C).
Regarding Claim 9, Knapp discloses wherein the first arm includes a first portion (flat upper portion adjacent member as seen in Fig. 16C depiction above) and a second 
Regarding Claim 10, Knapp discloses wherein the second arm includes a first portion (flat upper portion adjacent member as seen in Fig. 16C depiction above) and a second portion (lower offset portion as seen in Fig. 16C depiction above) disposed at an angular orientation relative to the first portion of the second arm.
Regarding Claim 11, Knapp discloses wherein a first plane is defined along the first portions (plane running through the flat upper portions of each parallel arm, Fig. 16B) and a second plane is defined along the second portions (plane running through the lower offset portions of each parallel arm, Fig. 16B), wherein the second plane is disposed at a perpendicular orientation relative to the first plane (Fig. 16C).
Regarding Claim 12, Knapp discloses wherein the first and second arms are aligned (each arm extends parallel to the adjacent arm as seen in Fig. 16C) and are capable of engaging with vertebral tissue in a configuration which allows for anatomical relief within the surgical site (The arms of the blades are fully and structurally capable of engaging vertebral tissue as claimed.).
Regarding Claim 13, Knapp discloses wherein the member includes a linear configuration (Fig. 16B, and see Fig. 16C examiner annotated depiction above).
Regarding Claim 14, Knapp discloses wherein the member includes an arcuate configuration (The corners of the member are arcuate as seen in Fig. 16C examiner annotated depiction above).
Regarding Claim 16, Knapp discloses wherein the first and second arms include arcuate distal tips (See Fig. 16C examiner annotated depiction above).
Regarding Claim 18, Knapp discloses a surgical retractor (system 100, Figs. 16A-16C, Col. 14, Line 66 – Col. 16, Line 42) comprising: a first blade including spaced apart arms being connected via a member (two arm blade 210, see Fig. 16C depiction and notations directly below), the member and the arms of the first blade being relatively disposed in a configuration capable of guiding at least one surgical instrument in a selected orientation relative to a surgical site (It is noted that the at least one surgical instrument is only functionally recited in the claim. The first blade’s member and perpendicularly extending arms collectively define openings between each adjacent arm where a surgical instrument, such as the light or suction device described in Col. 3, Lines 23-29, is fully capable of being inserted and guided in a particular orientation when the retractor is in an open position as seen in Fig. 16C); and a second blade (three arm blade 210, see Fig. 16C depiction and notations directly below) being movable relative to the first blade (along rack 114, Figs. 16A & 16C), the second blade including spaced apart arms being connected via a member (see Fig. 16C depiction and notations directly below), the member and the arms of the second blade being relatively disposed in a configuration to guide at least one surgical instrument in a selected orientation relative to the surgical site (It is noted that the at least one surgical instrument is only functionally recited in the claim. The second blade’s member and perpendicularly extending arms collectively define openings between each adjacent arm where a surgical instrument, such as the light or suction device described in Col. 3, Lines 23-29, is fully capable of being inserted and guided in a particular orientation when the retractor is in an open position as seen in Fig. 16C).

    PNG
    media_image2.png
    612
    871
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US Patent No. 6,500,116) in view of Bayat (US PG Pub No. 2008/0108877)
Regarding Claim 15, Knapp discloses the claimed invention as stated above in claim 1, except wherein the first member includes a plurality of teeth.
Bayat discloses a retractor for manipulating tissues in the chest of a patient (Figs. 1-3, Paragraph [0027]), the retractor comprising at least one blade (110) having an outer surface and a lower tissue contacting surface, wherein the tissue contacting surface comprises ribs/ridges/teeth (130) provided thereon for added structural integrity, increased blade strength, and improved ability of the blade for grasping and controlling the patient’s tissues (122). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue contacting surfaces of the blade of Knapp to add ribs/ridges/teeth as taught by Bayat in order to provide improved ability of the blade for grasping and controlling the patient’s tissues and increase the structural integrity and strength of the blade. 
Regarding Claim 17, Knapp discloses the claimed invention as stated above in claim 1, except wherein the arcuate distal tips include teeth. 
Bayat discloses a retractor for manipulating tissues in the chest of a patient (Figs. 1-3, Paragraph [0027]), the retractor comprising at least one blade (110) having an outer surface, a lower tissue contacting surface, and an arcuate flared distal tip (Paragraph [0033]) for facilitating movement of the tip among a patient’s tissues, and wherein the distal tip comprises tines or teeth to grip or maneuver the tissues (Paragraph [0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the distal tips of the arms of Knapp to add .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US Patent No. 6,500,116). 
Regarding Claim 19, Knapp discloses a surgical system (system 100, Figs. 16A-16C, Col. 14, Line 66 – Col. 16, Line 42) comprising: at least one blade (blades 210, Fig. 16A-16C) including a first arm and a second arm spaced apart from the first arm (see Fig. 16C depiction and notations directly above), the at least one blade further including a member disposed with the arms and defining an opening (see Fig. 16C depiction and notations directly above); a retraction rack (114, Fig. 16A) connected with the at least one blade; and at least one surgical instrument (light or suction device, Col. 3, Lines 23-29) capable of being disposed in the opening in a selected orientation relative to a surgical site (The light or suction device are fully capable of being inserted into and disposed in the opening of the blade 210 in a particular orientation relative to a surgical site, when the retractor is in an open position as seen in Fig. 16C). 
Knapp does not disclose the at least one surgical instrument being supported by the member. Knapp recites in Col. 3, Lines 23-29 that the system “….supports any of a number of surgical implements, for example a diaphragm retractor, a valve retractor, a light or suction device for use during a surgical procedure.” and one having ordinary skill in the art would recognize that it is well known and common in the art to insert a surgical instrument between blades of a retractor which are holding tissue back and away from a surgical site. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to support a surgical instrument with the member and 
Regarding Claim 20, Knapp discloses the claimed invention as stated above in claim 19, and further discloses wherein the at least one blade comprises a first blade and a second blade (two arm blade 210 and three arm blade 210, Fig. 16C), the first and second blades being relatively movable and laterally translatable relative to the surgical site (The two blades can be moved and translated relative to the surgical site manually, in addition to the three arm blade being translatable back and forth mechanically along the rack 114.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JESSICA WEISS/Primary Examiner, Art Unit 3775